Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 3/20/2019.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 4/21/2020 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, line 1, the phraseology “to harvest energy” is not readily understood by the Examiner.  Exactly what is meant by “harvest”?	

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 5-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rabinowitz (2020/0102779 A1).
Rabinowitz (2020/0102779 A1) discloses an apparatus comprising a baseplate (132) coupled to a bottom portion of a door (see figure 2B) to move the door between an open, closed, and a plurality of door positions between the open and closed position, a first and second motor (208 and 214) [Claim 6], a circuitry electrically (202, see figure 2C) coupled to the motor (214) in communications with a position sensor [0030] to determine the position of the door between open and closed positions, a wheel (226) coupled to the motor and circuitry in contact with the floor, with the motor being remotely activated (transmitter/receiver 223/225) [Claims 1 and 9] with a battery supply [Claim 2]; sufficient force between the door/wheel and the floor (paragraph [0020]) [Claim 5]; receives a signal from a “smarthome hub” (see paragraph [0033] and specification) [Claim 7]; a gearbox and drive shaft (210 and 212) for driving the motor and wheel [Claim 8]; a biasing means connected between the baseplate (132) and the wheel (226) to move the wheel between positions to enhance friction to a surface (paragraphs 10 and 11], an audio signal (paragraphs [0024, 0117, 0142, 0146, 0168, 0172, and 0212] [Claim 12]; an LED visual signal (24) [Claim 13], and manually allowing to open the door (paragraphs [0003, 0023, 0048, 0049]) [Claim 14].

Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-20 are allowable.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  Specifically, Shelly (patent no. 10,081,977) disclose elements which would also read on most of the claims as currently recited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634